Citation Nr: 0718267	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-34 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the 
liver, as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for hepatitis C and 
for cirrhosis of the liver, claimed as secondary to hepatitis 
C.  In August 2006, the veteran testified before the Board at 
a hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

It appears that additional VA records are outstanding.  In 
August 2006 testimony before the Board, the veteran reported 
that "Dr. Johnson," his treating VA physician at the VA 
Medical Center (VAMC) in Phoenix, Arizona, had told him that 
his hepatitis C was related to the infectious hepatitis with 
which he was diagnosed in service.  From an initial review of 
the claims file, it does not appear that such an opinion, or 
nexus statement, is of record.  As the most recent VA 
treatment records of record are dated in August 2004, and the 
veteran's testimony is dated a full two years after the date 
of these records, it appears that additional VA records dated 
after August 2004 may be outstanding.  Additionally, it 
appears that there may be VA records from the Phoenix, 
Arizona VAMC dated prior to March 29, 1999, that are also 
outstanding.  The earliest dated clinical records from the 
Phoenix VAMC of record are dated on March 29, 1999.  The 
earliest record reflects that the veteran's test results were 
positive, and that he needed to be informed of the results.  
Thus, it is clear that the veteran sought medical treatment 
from the Phoenix VAMC prior to the initial record of 
treatment of record.  It is not clear from the records, 
however, for what the veteran was tested, or when he 
initially sought medical treatment from the Phoenix VAMC.  
Because VA is on notice that there are additional records 
that may be applicable to the veteran's claim for service 
connection for hepatitis C and because these records may be 
of use in deciding the claim, these records are relevant and 
an additional attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

With regard to the veteran's claim for service connection for 
cirrhosis of the liver, claimed as secondary to hepatitis C, 
the Board finds that this claim is inextricably intertwined 
with the veteran's pending claim for service connection for 
hepatitis C, as the resolution of that claim might have 
bearing upon the claim for secondary service connection.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records dated prior 
to March 29, 1999, and after August 
2004 from the VA Medical Center in 
Phoenix, Arizona.  If these records are 
no longer on file, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

2.  Then, readjudicate the veteran's 
claim for service connection for 
hepatitis C, and his claim for service 
connection for cirrhosis of the liver, 
claimed as secondary to hepatitis C.  
If any decision remains adverse to the 
appellant, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

